Per Curiam.
Petitioner Kevin Peck seeks review of a ruling by the King County Superior Court that affirmed a decision of the King County Department of Elections and Records rejecting his declaration of candidacy for judge of the Municipal Court, Department 7. His declaration and affidavit for candidacy was filed on July 31, 1987. It was rejected on August 11, 1987, when he was notified by the Department of Elections that the position he sought was not subject to election. We accepted direct review of the trial court's ruling that Department 7 had never been specifically authorized by the Seattle City Council and that the *197position of judge of Department 7 was not subject to election.
Petitioner's claim necessarily depends on whether the City of Seattle had validly created a new department of the municipal court under RCW 35.20.100.
In In re Eng, 113 Wn.2d 178, 776 P.2d 1336 (1989) we held Department 7 had not been validly created by the Seattle City Council.
For the reasons set forth in In re Eng, supra, we hold Department 7 was not validly created and, therefore, no elected position existed when petitioner filed his declaration and affidavit of candidacy. We affirm the trial court's decision and remand for dismissal of this action.